AFFIRM; Opinion Filed April 15, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00527-CR
                                        No. 05-18-00528-CR

                           WILMER ANTONIO SANTOS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                       Trial Court Cause Nos. F14-57237-L, F14-21815-L

                              MEMORANDUM OPINION
                         Before Justices Brown, Schenck, and Pedersen, III
                                    Opinion by Justice Schenck
        Wilmer Antonio Santos appeals his convictions for the offenses of aggravated robbery and

theft. In four issues, appellant argues the trial court erred by finding each of the State’s allegations

true in its motions for revocation of community supervision and adjudication of guilt and abused

its discretion by revoking his community supervision. We affirm the trial court’s judgments.

Because all issues are settled in the law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                            BACKGROUND

        In 2014, appellant was indicted in two separate cases for aggravated robbery and theft. In

each case, appellant signed a judicial confession and entered a plea of guilty. In both cases, the

trial court found the evidence sufficient to prove the offense charged, deferred adjudication, and

placed appellant on community supervision—eight years in the aggravated robbery case and five
years in the theft case.      In November 2017, the State filed motions to revoke community

supervision and to adjudicate guilt in both cases. After conducting a two-day hearing on the State’s

motions in both cases, on February 14, 2017, the trial court found the allegations in the State’s

motions to be true, revoked appellant’s community supervision, adjudicated him guilty in both

cases, and sentenced appellant to thirty years of imprisonment in the aggravated robbery case and

one year of imprisonment in the theft case. Appellant filed motions for new trial in both cases,

each of which was overruled by operation of law.

                                              DISCUSSION

          The State’s burden of proof at a revocation hearing is to show by a preponderance of the

evidence that a defendant violated the terms of his community supervision, meaning that the

greater weight of the credible evidence must create a reasonable belief that the defendant has

violated a condition of his probation. See Hacker v. State, 389 S.W.3d 860, 864–65 (Tex. Crim.

App. 2013). Proof of any one violation is sufficient to support revocation. Dansby v. State, 468
S.W.3d 225, 231 (Tex. App.—Dallas 2015, no pet.). If the trial court determines the State’s

allegations are true and that sufficient evidence supports that determination, the court has

discretion to continue, modify, or revoke community supervision. See id. If the State fails to meet

its burden of proof, the trial court abuses its discretion by revoking the community supervision.

See id.

          In his third issue, appellant challenges the sufficiency of the evidence to support the trial

court’s finding that he failed to report, urging there was no evidence the State attempted to contact

him in person. In both cases, one of the conditions of appellant’s community supervision required

him to report monthly to the community supervisions department. In both motions to revoke and

adjudicate, the State alleged that appellant failed to report during the months of April, September,

October, and November of 2016.


                                                  –2–
       The code of criminal procedure provides an affirmative defense to revocation for failure to

report to a supervision officer as directed where no supervision officer, peace officer, or other

officer contacted or attempted to contact the defendant in person at the defendant’s last known

residence address or last known employment address. See TEX. CODE CRIM. PROC. ANN. art.

42A.109. The court of criminal appeals determined the Legislature intended this affirmative

defense to apply in those instances in which the State has timely alleged violations, but has not

arrested the defendant before the community supervision period expired. See Garcia v. State, 387
S.W.3d 20, 25 (Tex. Crim. App. 2012) (interpreting CRIM. PROC. art. 42.12, § 24, which was later

repealed and re-codified at CRIM. PROC. art. 42A.109).

       Here, the record reflects that appellant was arrested and charged with several violations

prior to the expiration of his community supervision period. Thus, appellant was not eligible to

raise this affirmative defense. See id. The record also reflects appellant’s probation officer

testified appellant failed to report to her as directed in March, April, September, October, and

November of 2016. In both cases, we conclude the trial court did not err in finding true the

allegation that appellant failed to report as directed in April, September, October, and November

of 2016, nor did the trial court abuse its discretion in revoking appellant’s community supervision.

       Accordingly, we overrule appellant’s third issue.

       In light of our resolution of appellant’s third issue and conclusion that the record contains

proof of at least one violation of appellant’s terms of community supervision in each case, we need

not address appellant’s remaining three issues. See TEX. R. APP. P. 47.4; Dansby, 468 S.W.3d at

231.




                                                –3–
                                       CONCLUSION

     We affirm the trial court’s judgments.




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE




180527F.U05




                                              –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WILMER ANTONIO SANTOS, Appellant                      On Appeal from the Criminal District Court
                                                       No. 5, Dallas County, Texas
 No. 05-18-00527-CR         V.                         Trial Court Cause No. F14-57237-L.
                                                       Opinion delivered by Justice Schenck,
 THE STATE OF TEXAS, Appellee                          Justices Brown and Pedersen, III
                                                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 15th day of April, 2019.




                                                 –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 WILMER ANTONIO SANTOS, Appellant                      On Appeal from the Criminal District Court
                                                       No. 5, Dallas County, Texas
 No. 05-18-00528-CR         V.                         Trial Court Cause No. F14-21815-L.
                                                       Opinion delivered by Justice Schenck,
 THE STATE OF TEXAS, Appellee                          Justices Brown and Pedersen, III
                                                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 15th day of April, 2019.




                                                 –6–